         CASE 0:20-cr-00303-PJS-HB Doc. 14 Filed 01/07/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                               Cr. No. 20-303 PJS/HB

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                               ORDER OF DETENTION
              v.

 STEPHON LARON PARKER-ROUSE,

                      Defendant.


       This matter came before the Court on January 5, 2021, upon the motion of the

United States for an Order of Detention. The defendant was present and represented by his

attorney, Kevin Riach. The United States was represented by Assistant United States

Attorney Jeffrey S. Paulsen.

      The defendant is charged by Indictment with being a felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1). The Indictment establishes probable cause to believe

the defendant committed the offense charged.

       The defendant waived a formal detention hearing and agreed to the entry of a

detention order against him, subject to his right to later move for reconsideration in the

event of changed circumstances.

       Based upon the information contained in the report of Pretrial Services, and the

defendant’s waiver, the Court concludes that there has been a clear and convincing showing

that no condition or combination of conditions of bond will reasonably ensure the safety

of the community, and a showing by a preponderance of the evidence that no condition or
              CASE 0:20-cr-00303-PJS-HB Doc. 14 Filed 01/07/21 Page 2 of 2




combination of conditions of bond will reasonably ensure the defendant’s appearance in

court.

         Accordingly, IT IS HEREBY ORDERED that:

         1.      The motion of the United States for detention of defendant is granted;

         2.      Defendant is committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

         3.      Defendant shall be afforded reasonable opportunity to consult privately with

his lawyer; and

         4.      Upon Order of the Court or request by the United States Attorney, the person

in charge of the corrections facility in which the defendant is confined shall deliver him to

the United States Marshal for the purpose of appearance in connection with a court

proceeding.

Dated: January 6, 2021                       s/Tony N. Leung
                                            ____________________________
                                            The Honorable Tony N. Leung
                                            United States Magistrate Judge




                                               2
